Shea, J.
(dissenting). I disagree with part I of the majority opinion which upholds the award of treble damages under General Statutes § 14-295 against the owner-lessors of the motor vehicle involved in the accident because of the misconduct of the driver-lessee.- The statute must be read to authorize such enhanced lia*298bility only “if, in the discretion of the court in which [the] action is pending, double or treble damages are just. ” (Emphasis added.)
To vindicate the justice of such an award in this case the opinion relies upon Levick v. Norton, 51 Conn. 461 (1884), where a judgment for treble damages against an owner of a vehicle whose servant violated a statutory predecessor of § 14-295 was affirmed. The statute before the court at that time1 was mandatory in language and contained no prerequisite that such damages be “just,” as does the present statute. In an earlier decision involving a livery stable owner who had rented a horse and carriage to a driver who caused a collision; Camp v. Rogers, 44 Conn. 291 (1877); the court had indicated that the statute imposing liability for treble damages on the “owner” of a vehicle involved in a collision would violate constitutional prohibitions against taking property without “due process of law” if applied to a lessor. Accordingly, the word “owner” in the statute was construed to mean “not the literal and technical owner, but the person in possession and control, either mediately or immediately, of the vehicle.” Id., 298. This construction was followed in Levick: “The statute, regarding the master as having either with knowledge, or in ignorance, the result of gross and culpable negligence, sent the servant, and as being equally with him the author of the injury, imposes upon him *299equal responsibility, a statutory suretyship for all resulting damages.” Levick v. Norton, supra, 469. Levick involved a master-servant relationship and the court distinguished Camp on that ground: “As the driver in this case was the servant of the defendant, and acting at the time in his employment, no such question arises as in the case of Camp v. Rogers, [supra], and our decision in this case is not to be holden as in any manner qualifying that.” Levick v. Norton, supra, 471. Curiously, the majority relies upon a precedent which expressly disclaims its applicability to the liability of a lessor.
Although I have no quarrel with the justice of assessing treble damages against the active wrongdoer, the defendant Gilliam, as a punishment for his outrageous conduct, I see no good reason to impose such a penalty on the defendant owner-lessors of the car. As the opinion recognizes, punitive damages could not be imposed upon a party at common law merely on the basis of vicarious liability. Maisenbacker v. Society Con-cordia, 71 Conn. 369, 379, 42 A. 67 (1899). “As its agent was acting within the scope of his employment, the law compels the defendant to compensate the plaintiff for the injuries she has sustained from the wrongful acts of the agent, but it does not punish the defendant for the malicious purpose or intent which prompted the agent’s conduct.” Id. Modern authorities still deplore the imposition of punishment in the form of damages upon those who are only vicariously liable. 4 Restatement (Second), Torts §§ 908, 909.
The opinion does not attempt to defend the wisdom of subjecting the lessor to the same penalty which is imposed on the driver for his extreme misconduct, but maintains that the language of General Statutes § 14-154a compels such a result. The statutory provision limits the lessor’s liability to “any damage to any person or property caused by the operation of such *300motor vehicle . . .” and does not allude to punitive damages. In the analogous situation of liability insurance coverage similar language has been construed not to allow the recovery of treble damages against the carrier. Tedesco v. Maryland Casualty Co., 127 Conn. 533, 18 A.2d 357 (1941). Furthermore, the genealogy of § 14-154a indicates no intention on the part of the legislature to permit such a recovery against the lessor of a motor vehicle. Apparently in recognition of the unfairness of subjecting the owner as well as the driver to treble damages under the version of the statute considered in Levick v. Norton, supra, the legislature in 1905 amended it to limit the owner’s liability to actual damages, while allowing the plaintiff an election to sue the driver for treble damages. When this statute was repealed in 1921, the statutory predecessor of § 14-295 was enacted which permitted the court to enhance the compensatory damages found by doubling or trebling them if such action “shall be just.” Public Acts 1921, Ch. 334, § 6. The first enactment of the predecessor to § 14-154a in 1925 provided that “[a]ny person renting or leasing to another any motor vehicle used by him shall be liable for any damage to any person or property caused by the operation of such motor vehicle while so rented or leased.” Public Acts 1925, Ch. 195, § 21. This statute could have been construed so broadly as to impose absolute liability upon the lessor of a vehicle involved in a collision, regardless of whether the operator was at fault and regardless of the contributing fault of other parties. This possible interpretation of the statute was corrected by the 1929 amendment which added the clause, “to the same extent as the operator would have been liable if he had also been the owner.” Public Acts 1929, Ch. 256, § 1. It is quite likely that this amendment was intended only to narrow the scope of the liability of a lessor for compensatory damages created in 1925 to correspond with that of a driver. There is certainly no indication that the legislature *301intended to revive the notion of imposing liability for treble damages upon a person who was not an active wrongdoer, which had been abandoned in 1905 and which this court had found violative of “due process of law” in Camp v. Rogers, supra, 297-98.

 General Statutes of 1875, Title 16, Ch. 7, Part I, § 21, as amended by Ch. 7 of the Public Acts of 1875 provided as follows:
“Every driver of any such vehicle, who shall, by neglecting to conform to the preceding section, drive against another vehicle and injure its owner or any person in it, or the property of any person, or shall negligently drive against and injure any person, or shall drive against any vehicle traveling the same course and injure any person or the horses or other property of any person, shall pay to the party injured treble damages and costs, and shall, if the injury is done designedly forfeit to the State not more than one hundred dollars; and the owner of such vehicle shall, if the driver is unable to do so, pay tjie damages provided in this and the preceding section, to be recovered by writ of scire facias.” (Emphasis added.)